DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 December 2021.  Claims 1-33 and 36-42 are currently pending of which claims 1, 4, 13, 22, 30 and 41 are currently amended and claim 42 is new.  Claims 34 and 35 are cancelled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0112247 to Tempelman et al. (Tempelman).  
As to claims 1 and 16, Tempelman teaches an electrolytic gas generator for electrolyzer a reactant to generate at least a first gas, oxygen, the electrolytic gas generator comprising, a polymer electrolyte membrane (446), the polymer electrolyte membrane having opposing first and second faces, a first electrode, anode (445), the first electrode electrically coupled to the first face of the polymer electrolyte membrane (446), a second electrode, cathode (447), the second electrode electrically coupled to the second face of the polymer electrolyte membrane (446), a first current collector (434) comprising therein  a gas conduit (inner open portion leading to lateral side outlet (442)) for porting laterally the first gas generated at the first electrode and electrically coupled to the first electrode (445), a second current collector (436) comprising therein  a gas conduit (inner open portion leading to lateral side outlet (443)) for porting laterally the second gas generated at the second electrode and electrically coupled to the second electrode (447) and a current source, wherein the current source is coupled to the first current collector and the second current collector, and thus that there is some sort of first conductive lead connecting the first current collector and the current source and some sort of second conductive lead connecting the second current collector and the current source, the connection point of which can be considered an electrically conductive extension, absent narrowing limitations, and thus a first electrically-conductive extension formed as a connected part of the first current collector and a first electrically-conductive extension formed as a connected part of the second current collector (Paragraphs 0075 and 0121-0125; Figure 4).
As to claim 2, Tempelman teaches the apparatus of claim 1.  Tempelman further teaches that the electrolytic gas generator is a water electrolyzer (Paragraph 0075).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman as applied to claim 1 above, and as further discussed below.  
As to claim 12, Tempelman teaches the apparatus of claim 1.  The combination fails to further teach that the apparatus comprises a second extension.  However, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).
As to claim 13, Tempelman teaches the apparatus of claim 1.  The combination fails to teach that a second extension would be located 180 degrees from the first extension.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 14, Tempelman teaches the apparatus of claim 1.  Tempelman fails to teach that the extension comprises a proximal portion of comparatively greater width and a distal portion of comparatively lesser width.  However, mere changes in size and shape are not patentably significant (MPEP 2144.04 IV A/B).
As to claim 15, Tempelman teaches the apparatus of claim 1.  Tempelman fails to teach that the extension has a substantially uniform width.  However, mere changes in size and shape are not patentably significant (MPEP 2144.04 IV A/B).

Allowable Subject Matter
Claims 3-11 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-33 and 36-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 3-11, 17-19, 30-33 and 36-42: The primary reason for the indication of allowable subject matter is the inclusion of the limitations narrowing how the gas conduit is formed in relation to the current collector and the electrically-conductive extension.  
The following is a statement of reasons for the indication of allowable subject matter for claims 20-29:  The primary reason for the indication of allowable subject matter is a gas generator comprising all of a polymer electrolyte membrane with a first electrode and a second electrode on opposing faces thereof and first and second current collectors wherein the first current collector comprises both an electrically-conductive extension for use in mounting a conductive lead and a gas conduit for laterally porting gas generated at the first electrode wherein the generator further comprises an electrically conductive diaphragm which is reversibly deformable between a first state in which the diaphragm electrically couples the first current collector to the first electrode and a second state in which the first current collector is at least partially disconnected from the first electrode.  

Response to Arguments
Applicant's arguments filed 21 July 2022 with respect to claims 1-3, 5-10 and 12-19 have been fully considered and are persuasive.  However, rejections remain, as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CIEL P Contreras/Primary Examiner, Art Unit 1794